DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadoi (US 2019/0163227) in view of Byun (US 9,323,281).
Re 1, Kadoi discloses: an accelerator device (fig 5) comprising: a pad (30) configured to receive an input force from a driver; 5a case (20) attachable to a vehicle body and having a front wall (24) facing the pad; an internal movable mechanism housed in the case, and including a shaft (70) that is rotatably supported in the case and a pedal (47) extending outward from an outer peripheral portion of the shaft; 10an arm (61) arranged to pass through an opening provided in the front wall and to connect the pad and the pedal.
Kadoi does not disclose: a cushioning member provided at a single position of the front wall, wherein the cushioning member is inserted between the pedal or the arm and the front wall in an accelerator fully-closed state, and is inserted between the pad and the front wall in an accelerator fully-opened state, wherein the cushioning member penetrates through the front wall and includes a first cushion part arranged at one surface of the front wall facing the pad and a second cushion part arranged at the other surface of the front wall, and [wherein the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state, and the second cushion part of the cushioning member is configured to directly contact the pedal or the arm in the accelerator fully-closed state].
Byun teaches: a cushioning member (71 or 72; column 3, lines 35-36) provided at a single position of the front wall (each of 71/72 provided individually at single position in same way as illustrated by instant application, transitional phrase “comprising” does not preclude additional cushioning members as the limitation only requires the recited cushioning member itself to be provided at single position), wherein the cushioning member is inserted between the pedal or the arm and the front wall (71 inserted between 40 and 50 and front wall facing 20, see fig 3) in an accelerator fully-closed state, and is inserted between the pad and the front wall in an accelerator fully-opened state (fig 3 illustrates portion of 71 and 72 extending through front wall and thus portion of 71/72 is disposed between 20 and front wall; 71/72 of Byun corresponds to 600 within fig 8 of instant application), wherein the cushioning member penetrates through the front wall (each of 71/72 penetrates through front wall) and includes a first cushion part arranged at one surface of the front wall facing the pad and a second cushion part arranged at the other surface of the front wall (71/72 are identical to cushioning part illustrated in fig 8 of instant application and thus 71 discloses limitations in same way as disclosed by instant application), and [the second cushion part of the cushioning member is configured to directly contact the pedal or the arm in the accelerator fully-closed state] (fig 3); for the purpose of providing stoppers that absorb shocks (column 3, lines 35-53).
In the instant case, because the cushioning member (71 or 72) penetrates through the front wall such that the cushioning member includes a first cushion part arranged at one surface of the front wall facing the pad and a second cushion part arranged at the other surface of the front wall, one of ordinary skill in the art recognizes that providing Kadoi with the cushioning member, as taught by Byun, provides [the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state] because the first cushion part is protruding from the front wall in a manner that contacts the pad within the resulting combination.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Kadoi with: a cushioning member provided at a single position of the front wall, wherein the cushioning member is inserted between the pedal or the arm and the front wall in an accelerator fully-closed state, and is inserted between the pad and the front wall in an accelerator fully-opened state, wherein the cushioning member penetrates through the front wall and includes a first cushion part arranged at one surface of the front wall facing the pad and a second cushion part arranged at the other surface of the front wall, and [wherein the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state, and the second cushion part of the cushioning member is configured to directly contact the pedal or the arm in the accelerator fully-closed state], as taught by Byun, for the purpose of providing a stopper that absorbs shocks.
Re 2, the resulting combination of Kadoi in view of Byun (subsequently referred to as “Kadoi et al”) discloses: wherein the front wall has a recess (Byun, fig 2 illustrates 71 installed into through hole that corresponds to 314/318 within instant application; Byun, fig 3 illustrates 72 inserted into through hole and additional chamber recessed into front wall) recessed in a plane direction along a surface of the front wall, and the cushioning member is inserted from the plane direction and fitted 20into the recess (Byun, both 71/72 fitted into through hole/opening, each of 71/72 suggests inserting in either direction, and thus limitations disclosed by resulting combination).
Re 4, Kadoi et al discloses: wherein the front wall is provided with a through hole penetrating through the front wall, and the cushioning member is inserted into the through hole and is arranged 30in the front wall (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application).
Re 5, Kadoi et al discloses: wherein the front wall is provided with a through hole penetrating through the 12 / 15front wall, and the cushioning member is disposed in the front wall (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application) {by insert-molding into the through hole} (Byun, 71/72 correspond to 600 within fig 8 of instant application).
Re 6, Kadoi discloses: an accelerator device (fig 5) comprising: a pad (30) configured to receive an input force from a driver; a case (20) attachable to a vehicle body and having a front wall (24) facing the pad; an internal movable mechanism housed in the case, and including a 10shaft (70) that is rotatably supported in the case and a pedal (47) extending outward from an outer peripheral portion of the shaft; an arm (61) arranged to pass through an opening (25) provided in the front wall and to connect the pad and the pedal; and a receiving portion (shown below as RP, “portion” is sufficiently broad to encompass a surface or face; receiving portion can thus be interpreted as face of 28 above 69 that is contacted by 47A/47B) provided in the case to receive the pedal in an 15accelerator fully-open state. 

    PNG
    media_image1.png
    413
    452
    media_image1.png
    Greyscale

Kadoi does not disclose: a cushioning member provided at a single position of the pedal, wherein the cushioning member is inserted between the pedal and the front wall in an accelerator fully-closed state, and is inserted between the pedal and the receiving portion in an accelerator fully-opened state, wherein the cushioning member penetrates through the pedal and includes a first cushion part arranged at one surface of the pedal facing the front wall and a second cushion part arranged at the other surface of the pedal, and [wherein the second cushion part of the cushioning member is configured to directly contact the receiving portion in the accelerator fully-opened state, and the first cushion part of the cushioning member is configured to directly contact the front wall in the accelerator fully-closed state].
Byun teaches: a cushioning member (71 or 72; column 3, lines 35-36) provided at a single position of the front wall (each of 71/72 provided individually at single position in same way as illustrated by instant application, transitional phrase “comprising” does not preclude additional cushioning members as the limitation only requires the recited cushioning member itself to be provided at single position), wherein the cushioning member is inserted between the pedal or the arm and the front wall (71 inserted between 40 and 50 and front wall facing 20, see fig 3) in an accelerator fully-closed state, and is inserted between the pad and the front wall in an accelerator fully-open state (fig 3 illustrates portion of 71 and/or 72 extending through front wall and thus portion of 71/72 is disposed between 20 and front wall; 71/72 of Byun corresponds to 600 within fig 8 of instant application), wherein the cushioning member penetrates through the front wall (each of 71/72 penetrates through front wall) and includes a first cushion part arranged at one surface of the front wall facing the pad and a second cushion part arranged at the other surface of the front wall (71/72 are identical to cushioning part illustrated in fig 8 of instant application); for the purpose of providing a stopper that absorbs shocks (column 3, lines 35-53).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. Kadoi contained a "base" device, specifically the pedal (47), upon which the claimed invention can be seen as an "improvement" by the inclusion of a cushioning member within the pedal. Byun contained a "comparable" device that has been improved in the same way as the claimed invention, by the inclusion of a cushioning member within the front wall. While Byun does not disclose a cushioning member within the pedal, the pedal of Kadoi and the front wall of Byun are each contact surfaces within the device. Byun teaches an improvement between one set of contact surfaces, and one of ordinary skill in the art is reasonably motivated to apply that improvement to other contact surfaces. One of ordinary skill in the art could have provided the known “improvement” technique of a cushioning member, in the same way as taught by Byun, to the pedal of Kadoi, and the results would have been predictable to one of ordinary skill in the art, specifically providing a stopper that absorbs shocks would be provided.
Furthermore, in the instant case, because the cushioning member (71 or 72) of Byun penetrates through the front wall such that the cushioning member includes a first cushion part arranged at one surface of the front wall facing the pad and a second cushion part arranged at the other surface of the front wall, one of ordinary skill in the art recognizes that providing the pedal of Kadoi with the cushioning member, as taught by Byun, provides [the second cushion part of the cushioning member is configured to directly contact the receiving portion in the accelerator fully-opened state, and the first cushion part of the cushioning member is configured to directly contact the front wall in the accelerator fully-closed state], because the cushioning member would protrude from the pedal in a manner that contacts the receiving portion and the front wall within the resulting combination.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the pedal of Kadoi with a cushioning member, and thus to have provided Kadoi with: a cushioning member provided at a single position of the pedal, wherein the cushioning member is inserted between the pedal and the front wall in an accelerator fully-closed state, and is inserted between the pedal and the receiving portion in an accelerator fully-opened state, wherein the cushioning member penetrates through the pedal and includes a first cushion part arranged at one surface of the pedal facing the front wall and a second cushion part arranged at the other surface of the pedal, and [wherein the second cushion part of the cushioning member is configured to directly contact the receiving portion in the accelerator fully-opened state, and the first cushion part of the cushioning member is configured to directly contact the front wall in the accelerator fully-closed state], as taught by Byun, for the purpose of providing a stopper that absorbs shocks, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  See MPEP 2143(I)(C).
Re 7, Kadoi et al discloses: wherein the pedal has a recess (Byun, fig 2 illustrates 71 installed into through hole that corresponds to 314/318 within instant application; Byun, fig 3 illustrates 72 inserted into through hole and additional chamber recessed into front wall) recessed in a plane direction along a surface of the pedal, and the cushioning member is inserted from the plane direction and fitted 20into the recess (Byun, both 71/72 fitted into through hole/opening, each of 71/72 suggests inserting in either direction, and thus limitation disclosed by resulting combination).
Re 9, Kadoi et al discloses: wherein the pedal has a through hole penetrating through the pedal, and the cushioning member is disposed in the pedal to be inserted into the through hole30 (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application).
Re 10, Kadoi et al discloses: wherein the pedal has a through hole penetrating through the 12 / 15pedal, and the cushioning member is disposed in the pedal (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application) {by insert-molding into the through hole} (Byun, 71/72 correspond to 600 within fig 8 of instant application).
Re 13, Kadoi et al discloses: wherein the cushioning member is movable along with movement of the pedal upon receipt of the input force from the driver on the pad (attaching cushioning member taught by Byun to pedal of Kadoi causes resulting combination to disclose limitations).
Re the functional limitations denoted by “[]” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Kadoi et al discloses an identical, or substantially identical, device in comparison to the device claimed and thus Kadoi et al anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Therefore, the claimed functions are presumed to be inherent to-- Kadoi et al. See MPEP 2112.01(I) and 2114.  
Re the product-by-product limitations denoted by “{}” above, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, Kadoi et al discloses an identical, or substantially identical, structure in comparison to the structure disclosed by the instant application. For example, the specification of the instant application does not disclose that the processes recited impart any distinctive structural characteristics, and the processes recited are not known to one of ordinary skill in the art to impart any distinctive structural characteristics. Therefore, Kadoi et al anticipates the limitations. See MPEP 2113.
Allowable Subject Matter
Claims 3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 are allowed.
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Re 1/6, Applicant argues: that Byun does not disclose the limitations “a cushioning member provided at a single position of the front wall, wherein the cushioning member is inserted between the pedal or the arm and the front wall in an accelerator fully-closed state, and is inserted between the pad and the front wall in an accelerator fully-opened state” and “wherein the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state” as required by Claim 1; that Byun does not disclose the limitations of Claim 6.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejections of both Claims 1 and 6 are based on a combination of Kadoi in view Byun. The resulting combination of Kadoi in view of Byun discloses the limitations for the reasons set forth in the above rejections, and ultimately because the cushioning members (71, 72) of Byun are identical to the cushioning member (600) illustrated in Figure 8 of the instant application. Therefore, Applicant’s arguments against Byun individually are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656